Exhibit 10.2

MEDICAL SUPPLY MANUFACTURING AGREEMENT

     THIS MEDICAL SUPPLY MANUFACTURING AGREEMENT (this “Agreement”) is made and
entered into as of July 15th, 2008 between (i) MedPro Safety Products, Inc., a
Delaware corporation (“MedPro”), and Greiner Bio-One GmbH, an Austrian company
(“GBO”).

     WHEREAS, MedPro owns intellectual property rights in the Winged Safety
Needle System (Butterfly) hereinafter referred to as the “Product”). A list of
all patent numbers for the Products is attached hereto as Exhibit A.

     WHEREAS, MedPro wishes to grant, and GBO wishes to accept, the right to
manufacture and distribute the Product.

     NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, MedPro and GBO agree as follows:

ARTICLE 1 - TERM AND PROCEDURES

     1.1    Exclusive Rights. During the Term (as hereafter defined), GBO will
have the exclusive right to manufacture, market, and distribute the Product.
Notwithstanding any other provision hereof, MedPro shall remain the sole owner
of all intellectual property rights related to the Product, and GBO shall not be
deemed to have been granted hereby any rights in such intellectual property,
except for the limited right to manufacture and sell the Product during the Term
as set forth herein.

     1.2    Term.

          (a)    The term of this Agreement (the “Term”) shall be the period
commencing on the date of this Agreement and, unless sooner terminated in
accordance herewith, ending on the date that is six (6) years from the date of
initial commercial manufacturing of Product by GBO in accordance with this
Agreement (the “Initial Production Date”).

          (b)    This Term may be extended by mutual agreement of the parties,
on such terms and conditions (including duration, minimum production, royalties,
etc.) as may be agreed by the parties. Discussions regarding any possible
extension of the Term shall begin on the fourth (4th) anniversary of the Initial
Production Date. If the parties are unable to agree upon terms and conditions
for extending the Term within one hundred eighty (180) days after such fourth
(4th) anniversary, then MedPro will offer GBO the option to extend the Term for
a period of three (3) years after the initial Term, at the Production Royalty
(as hereafter defined) in effect at the end of the initial Term, with a Minimum
Annual Production (as hereafter defined) to be increased fifteen percent (15%)
in each year. For purposes of clarification, the Minimum Annual Production in
the first year of the extended Term, and an additional fifteen percent (15%) in
each year of the extended Term thereafter. If GBO does not accept this offer
within thirty (30) days after notice thereof by MedPro, the Term will not be
extended and will expire at the end of the original Term.

--------------------------------------------------------------------------------

          (c)    When the Term expires or is terminated for any reason
whatsoever, MedPro shall have the option to purchase any or all Production Lines
(as hereafter defined) from GBO at the greater of GBO’s depreciated book value
or fair market value. MedPro shall exercise such option by delivering written
notice thereof to GBO within thirty (30) days after expiration or termination of
the Term.

     1.3    Product Development. The parties hereto agree to abide in good faith
by the following development schedule:

          (a)    MedPro shall use commercially reasonable efforts to commence
the formal design and pre-production of the Product (the “Initial Design”) upon
execution of this Agreement, and to produce the initial formal design plan for
review and signoff by GBO by 1 October, 2008. The initial design plan shall
include the current product design, estimate of component costs, production line
costs, automation line costs, and a cost estimate of the fully assembled product
as currently designed.

          (b)    Upon acceptance and signoff of proof-of-concept parts, MedPro
will initiate the construction of the automated production line (“Production
Line”). MedPro will complete, successfully test, and ship the Production Line to
GBO on a mutually acceptable date. This Production Line will include presses,
molds, automation, packaging, and engineering. GBO reserves the right to
purchase the presses directly and reduce the capital project budget by that
amount. In that event, GBO will be responsible for providing production presses
for the production of the molded components in Austria.

          (c)    GBO shall pay MedPro an aggregate amount not to exceed
USD5,000,000 for the Production Line (the “Production Line Price”). The first
payment of USD1,000,000 shall be due and payable upon delivery and acceptance by
GBO of the initial design plan, on or prior to 1 October 2008. The initial
design plan shall include a preliminary project budget and estimated product
costing, as described in Section 3.1 (a) above. The balance of the Production
Line Price will be paid in three equal pieces. One third (1/3) of the balance
shall be due upon completion and acceptance of the final production design. One
third (1/3) of the balance shall be due upon MedPro initiating the ordering of
Production Line equipment. The remaining one third (1/3) of the balance shall be
due upon final Production Line validation. MedPro shall provide a detailed line
item cost for the Production Line. The final 1/3 payment will be adjusted as
necessary and as agreed to by both parties.

          (d)    It is understood that the production design is subject to
review and approval by GBO, and will include a detailed line item budget. GBO
will make its best commercial efforts to respond quickly to submittal of the
production design, and that MedPro will incorporate any GBO requests for
modifications. All changes must be consistent with the design plan, and may not
compromise the manufacturability of the Product patents. MedPro reserves the
right to submit a revised Production Line Price in the event that GBO desires
modifications that are outside of the current scope of the project. Such
revisions to the Production Line Price must be mutually acceptable.

2

--------------------------------------------------------------------------------

     1.4    In the event that MedPro and GBO are unable to develop a mutually
acceptable production plan, GBO will notify MedPro of its termination of this
agreement in writing. Nothing will prohibit both parties from reviewing the
production plan and developing an alternative and mutually acceptable production
plan. If the period of review exceeds six (6) months, MedPro will reserve the
right to provide a thirty (30) notice to terminate. If both parties are still
unable to mutually agree to an alternative production plan, then this agreement
will be deemed terminated.

     1.5    Quality Specifications. Both parties agree that all requirements to
this Agreement shall be made in compliance with each party’s Quality System, and
all related procedures and policies. This shall include all stipulated
requirements for compliance with the US Food and Drug Administration
regulations, including QSR (FDA 21CFR820) requirements, and CE registration,
including the Medical Devices Directive (MDD9342EEC). Specific considerations
will be attached to this agreement as Exhibit B, and may be modified from time
to time, in writing, by both parties.

ARTICLE 2 - PRODUCT MANUFACTURING AND ROYALTY

     2.1    Product Manufacturing. During each year of the Term, commencing on
the Initial Production Date, GBO agrees to purchase and/or manufacture the
Product, in the following minimum amounts (an aggregate of 75 million units of
the Product over the Term) as indicated in each of the following calendar years
of the Term commencing on the Initial Production Date (the “Minimum Annual
Production”):

(a) Year 1 – 7.0 million units (b) Year 2 – 11.0 million units (c) Year 3 – 15.0
million units (d) Year 4 – 20.0 million units (e) Year 5 – 22.0 million units

As used in this Agreement, a “unit” means one single item of the Product.

2.2    Production Royalty.

          (a) Production royalty shall be paid as follows: USD0.15 for the first
30.0MM pieces, USD0.14 for the next 45.0MM pieces (until an aggregate of 75.0MM
pieces), and USD0.13 on all product thereafter. The initial royalty of USD0.15
is based upon a current product cost estimate of USD0.36, which includes the
royalty. In the event that the initial cost exceeds this number, GBO and MedPro
agree that the excess cost will be shared on an equal basis.

3

--------------------------------------------------------------------------------

          (b) In is understood by both parties that initially there may be a
period of time during which MedPro may manufacture commercial product for GBO.
In this event, Product shipped to GBO will be credited towards the Minimum
Annual Volume. For Products produced and supplied to GBO prior to the transfer
of the Production Line, MedPro shall invoice GBO monthly, at a cost of USD0.15
plus direct manufactured cost of production. Payment shall be made with terms as
provided for in section 2.2 (c) of this Agreement.

          (c) All Products produced by MedPro shall be billed FOB sterilizer,
and shipped per GBO direction. For Products produced by MedPro and delivered to
GBO, payment to MedPro shall be made on or before the 30th day of the calendar
month in which an invoice is provided to Greiner, at the address of MedPro
specified in the applicable invoice. Greiner must dispute or object to an
invoice within thirty (30) days after issuance of the original invoice.

          (d) Year 6 of the Term. There shall not be a Minimum Annual Production
in the sixth (6th) year following the Initial Production Date (“Year 6”) if GBO
has not sold the minimum aggregate volume. This shall not affect the payment of
the Production Royalty to MedPro. In Year 6, GBO shall have the right to
continue to manufacture the Product in exchange for the applicable Production
Royalty pursuant to Section 2.2; provided, however, that GBO may produce free of
Production Royalties in Year 6 the number of units that is equal to the
aggregate Minimum Production Royalties paid in the foregoing years minus fifteen
cents (USD0.15) multiplied by the number of units actually produced in such
years, divided by fifteen cents (USD0.15) .

          (e) In the event of unforeseen market conditions that materially
impact the production cost or profitability of the Products, GBO may request a
renegotiation of the Production Royalty for any necessary increase in connection
with such unforeseen market conditions at any time after the expiration of
thirty six (36) months after the Initial Production Date.

     2.3    Late Payment. In the event of late payment to MedPro by GBO, MedPro
shall be entitled to interest in the amount two percent (2%) of the Production
Royalties due, per month from the day after the date payment was first due
through the date when payment is received.

ARTICLE 3 -MEDPRO REPRESENTATIONS AND WARRANTIES

MedPro hereby represents and warrants as follows:

     3.1    Corporate Power. Each of MedPro is duly organized and validly
existing under the laws of its applicable jurisdiction in the United States and
has full corporate or limited liability company power and authority to enter
into this Agreement and to carry out the provisions hereof.

     3.2    Due Authorization. MedPro is duly authorized to execute and deliver
this Agreement and to perform its obligations hereunder.

4

--------------------------------------------------------------------------------

     3.3    Binding Agreement. This Agreement is a legal and valid obligation
binding upon MedPro and is enforceable in accordance with its terms. The
execution, delivery and performance of this Agreement by MedPro does not
conflict with any agreement, instrument or understanding, oral and written, to
which it is a party or by which it may be bound, nor violate any applicable laws
of any court, governmental body or administrative or their agency having
authority over it (“Applicable Laws”).

     3.4    Product Defects. During the period that MedPro is responsible for
the production of the Products, it will warrant that the Products will be free
from defects in workmanship and materials for 24 months from delivery of the
Products. MEDPRO HEREBY DISCLAIMS ALL EXPRESS AND IMPLIED WARRANTIES WITH
RESPECT TO THE PRODUCT, INCLUDING ANY WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE.

ARTICLE 4 - REPRESENTATIONS AND WARRANTIES OF GBO

GBO hereby represents and warrants as follows:

     4.1    Corporate Power. GBO is duly organized and validly existing under
the laws of Austria has full corporate power and authority to enter into the
Agreement and to carry out the provisions hereof.

     4.2    Due Authorization. GBO is duly authorized to execute and deliver
this Agreement and to perform its obligations hereunder.

     4.3    Binding Agreement. This Agreement is a legal and valid obligation
binding upon GBO and is enforceable in accordance with its terms. The execution,
delivery and performance of this Agreement by GBO does not conflict with any
agreement, instrument or understanding, oral and written, to which it is a party
or by which it may be bound, nor violate any Applicable Laws of any court,
governmental body or administrative or their agency having authority over it.

ARTICLE 5 - DEFAULT

     5.1    Events of Default. Unless excused by the other party’s failure to
perform, the occurrence of one or more of the following events with respect to a
party (the “Defaulting Party”) shall constitute an “Event of Default”:

          (a) Any default in payment due under this Agreement from such party,
which default is not remedied within ten (10) days after receipt of written
notice thereof from the other party;

          (b) The failure of such party to perform any of its material
obligations under this Agreement (other than a payment default), which failure
is not remedied within thirty (30) days after receipt of written notice thereof
from the other party; provided, however, that if such failure cannot reasonably
and with due diligence be remedied within thirty (30) days, it shall constitute
an Event of Default only if such failure is not remedied within an additional
thirty (30) days after

5

--------------------------------------------------------------------------------

expiration of the initial thirty (30) day period, or if the party is not
attempting to remedy such failure reasonably and with due diligence;

          (c) Any representation or warranty made by such party hereunder proves
to have been false or misleading in any material respect at the time made; or

          (d) Such party files a voluntary petition in bankruptcy or is
adjudicated bankrupt or insolvent, or files any petition or any answer seeking
or acquiescing in any reorganization, arrangement, composition, adjustment,
liquidation, dissolution, or similar relief for itself under any then current
federal, state, foreign, or other bankruptcy statute, law, or regulation for the
relief of debtors, or seeks, consents to, or acquiesces in the appointment of
any trustee, receiver, or liquidator of such party, or makes any general
assignment for the benefit of creditors, or admits in writing its inability to
pay its debts generally as they come due.

     5.2    Remedies in the Event of Default. Upon the occurrence, and during
the continuance of an Event of Default, the non-Defaulting Party may, by written
notice to the Defaulting Party, terminate this Agreement.

ARTICLE 6 - NOTICES

     6.1    Notices. All notices required or permitted to be given hereunder
shall be sent by facsimile transmission or by certified mail, return receipt
requested, postage pre-paid, and addressed to:

  If to MedPro:       MedPro Safety Products, Inc.   Attention: Walter Weller,
President and COO   201 West Short Street, Suite 820   Lexington, Kentucky 40505
  Facsimile: 859-225-5347       If to GBO:       Greiner Bio-One GmbH  
Attention: Franz Konrad, President and CEO   Bad Haller StraBe 32   A-4550
Kremsmunster Austria   Facsimile: +43 (0) 7583 6318


or to such other person or address as such party may have specified in a notice
duly given as provided herein. Such notice shall be deemed to have been given as
of the date of transmission or delivery, as the case may be.

6

--------------------------------------------------------------------------------

ARTICLE 7 - RISK OF LIABILITY

     7.1    Liability for Products. Upon transfer of the Production Line to GBO,
GBO shall be solely responsible for all Product defects and other liabilities
and claims arising from or in any way related to GBO’s manufacturing or sale of
the Products. MedPro shall be solely responsible for all Product defects
associated with the design of the Products.

     7.2    Indemnification by MedPro. MedPro shall indemnify and save harmless
GBO, its officers, directors, shareholders, employees, agents, affiliates, and
representatives, with respect to any damages they may incur, including
reasonable legal fees, as a result of (a) any breach of this Agreement by
MedPro, or (b) as a result of any patent disputes with respect to the Product,
except to the extent that any of the foregoing is due to the negligence or
willful misconduct of GBO.

     7.3    Indemnification by GBO. GBO shall indemnify and save harmless
MedPro, its officers, directors, shareholders, employees, agents, affiliates,
and representatives, with respect to any damages they may incur, including
reasonable legal fees, as a result of any breach of this Agreement by GBO or any
liabilities or claims described in Section 7.1 hereof, except to the extent due
to the negligence or willful misconduct of MedPro.

ARTICLE 8 -CONFIDENTIALITY

     8.1    Confidential Information. MedPro and GBO acknowledge that in the
course of performing their duties hereunder, they will be necessarily gaining
access to each other’s secret and proprietary information, including, without
limitation the existence and terms of this Agreement (the “Confidential
Information”).

     8.2    Disclosure. Nothing contained herein shall in any way restrict or
impair any party’s right to use, disclose or otherwise deal with any information
or data which:

          (a) At the time of the disclosure is generally available to the public
or thereafter becomes generally available to the public, by publication or
otherwise, through no act of the disclosing party, its employees, consultants or
advisors or of any person or entity bound by an obligation of confidentiality to
the non-disclosing party;

          (b) The disclosing party can show was in its possession prior to the
time of the disclosure to it and was not acquired from the non-disclosing party
or any other source which is bound by an obligation of confidentiality to the
non-disclosing party;

          (c) The disclosing party can show was received by it as a matter of
lawful right after the time of disclosure from a third party who did not acquire
it from the nondisclosing party under an obligation of confidence and that
without breach of any obligation, the disclosing party is free to disclose it to
others; or

          (d) Is required to be disclosed pursuant to court order, federal,
state, or foreign government regulation or requirement of a federal, state, or
foreign governmental authority.

7

--------------------------------------------------------------------------------

     8.3    Nondisclosure. Both MedPro and GBO shall maintain in confidence any
Confidential Information which is disclosed directly or indirectly to it by the
other party, and shall not make any use of such Confidential Information other
than performing services hereunder or disclose such information to any third
party without the other party’s express prior written consent. MedPro’s and
GBO’s obligations under this Article 8 shall survive for a period of twenty-four
(24) months following the end of the Term, whether by expiration or termination.

     8.4    Disclosure to Governmental Authorities. Nothing contained herein
shall in any way restrict or impair any party’s ability to disclose Confidential
Information to any federal, state, or foreign governmental authority, if it is
required to do so; provided, however, that: (a) the party that is required to
disclose the Confidential Information shall provide the other party with prior
written notice of any such required disclosure, sufficient to allow the other
party to petition the governmental authority, prior to such disclosure, for
confidential protection of the Confidential Information; and (b) the party
required to disclosure the Confidential Information shall cooperate with the
other party (as reasonably required) in obtaining such protection from the
governmental authority.

     8.5    Injunctive Relief. Each of MedPro and GBO acknowledges that the
other party has no adequate remedy at law and would be irreparably harmed if it
breaches or threatens to breach the provisions of this Article 8, and therefore,
both parties agree that the injured party shall be entitled to injunctive relief
to prevent any breach or threatened breach of those provisions and to specific
performance of the terms of each of such provisions in addition to any other
legal or equitable remedy it may have.

ARTICLE 9 - MISCELLANEOUS

     9.1    Waivers and Remedies. The failure of one of the parties hereto to
insist in any one or more instances upon strict performance of any of the
obligations of the other party pursuant to this Agreement or to take advantage
of any of its rights hereunder shall not be construed as a waiver of the
performance of any such obligation or the relinquishment of any such rights for
the future, but the same shall continue and remain in full force and effect.

     9.2    Construction of Terms.

          (a) The terms of this Agreement have been arrived at after arms-length
negotiation and, therefore, it is the intention of the parties that its terms
not be construed against either of the parties by reason of the fact that it was
the drafter thereof.

          (b) This Agreement shall be considered made and shall be construed
under the laws of the state of Delaware.

     9.3    Assignment. The terms, conditions and covenants of this Agreement
shall be binding upon and shall inure to the benefit of each of the parties
hereto, their heirs, personal representatives, successors or permitted assigns.
This Agreement shall not be assigned in whole or part by GBO without the prior
written consent of MedPro, which consent may be withheld in MedPro’s sole and
absolute discretion.

8

--------------------------------------------------------------------------------

     9.4    Counterparts. This Agreement may be executed in any number of
counterparts (including via facsimile or e-mail signatures), each of which so
executed shall be deemed to be an original, and such counterparts together shall
constitute but one and the same instrument, which shall be sufficiently
evidenced by any such original counterpart.

     9.5    Captions and Exhibits.

          (a) The headings in this Agreement are for convenience of reference
only and shall not define or limit any of the terms or provisions hereof.

          (b) The exhibits hereto are incorporated herein by reference, and
shall in all respects be deemed a part of this Agreement.

     9.6    Amendment and Modification. Any amendment, modification or waiver of
any provision of this Agreement, or any consent to any departure therefrom,
shall not be effective unless the same is in writing and signed by the parties
hereto. In such cases, the modification, waiver or consent is effective only on
the specific instance and for the specific purpose given.

     9.7    Entire Agreement. This Agreement represents the entire agreement of
the parties hereto with respect to the subject matter hereof and supersedes all
prior or contemporaneous written or oral agreements, negotiations,
correspondence, undertakings and communications between such parties
representing such subject matter.

     9.8    No Consequential Damages. Except as prohibited by law, each party
hereto waives any right it may have to claim or recover any special, exemplary,
punitive or consequential (including business interruption), or any damages
other than, or in addition to, actual damages.

     9.9    Survival of Certain Provisions. Notwithstanding the expiration or
termination of this Agreement for any reason, Section 3.4, and Articles 7, 8,
and 9 hereof shall survive.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

9

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers effective as of the date first above
written.

  MEDPRO SAFETY PRODUCTS, INC.       By: /s/ Walter W.
Weller                         Name: Walter W. Weller   Title: President and COO
      GREINER BIO-ONE GMBH       By: /s/ Franz
Konrad                                Name: Franz Konrad   Title: President and
CEO


10

--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PATENTS

The Product described herein includes the following Patents and/or Patent
Applications:

1. U.S. Patent No. 6,840,920, filed 01 January 2005, entitled “Butterfly Needle
with Passive Guard”;   2. U.S. Patent No. 7,144387, filed 05 December 2005,
entitled “Butterfly with Passive Guard”;

     Foreign Patent Applications already filed cover the following countries:
          Canada, Europe, Japan, South Korea, and Brazil

11

--------------------------------------------------------------------------------